Storer, J.
A new trial is asked on the ground that the charge of the court was not sustained by the law of the case. { The defendants had shipped to the plaintiffs, commission merchants, residing in New Orleans, a large quantity of lard-oil for sale. It was sold, and the proceeds were not sufficient to repay the advances made by plaintiffs to defendants, and this action was brought to recover the balance due.
It was claimed by the defendants, that there was an agreement, made between them and the plaintiffs, that the property *177consigned should not be sacrificed; but the plaintiffs disregarded their contract and disposed of the property at a low price.' On the other hand, it was in proof that the oil became hardened, to the consistency of lard, and was thereby greatly lessened in value; and that the defendant was notified, unless he remitted the plaintiffs the amount due for their advances upon the shipment, they should proceed to sell the property to indemnify themselves.
The jury were told, that if they should find there was an agreement between the parties, that the oil should not be sacrificed, still the plaintiffs had a lien for their advances, and if they should have been limited in the price for which the commodity might be sold, yet they had the right to subject it to the payment of their claim. In such a case,fit' was their duty to notify the defendants to place them in funds, within a reasonable time; and if they should then be in default, they might sell at the market prices, and would be protected from any liability on the contract existing when the shipment was made.' On a careful review of the facts, and the law applicable to the case, we find no reason to change the opinion we gave on the trial. We. are satisfied the jury rendered a verdict conformably to the justice of the case, and that we did not mistake the law. 14 Peters, 480, Brown v. McGran; 22 Pick. 40, Parker v. Brancker; 1 Sandford, S. C. 360, Marfield v. Douglass; 1 Do 111, Blot v. Boiceau.
Judgment on verdict for plaintiffs.